Title: To James Madison from Alexander J. Dallas, 13 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        13 May 15
                    
                    I send a report on the organization of the peace establishment for your consideration. The first General Order proposed, is, also, sent; the second General Order will conform, with some slight exceptions to the Report of the Board; and the remaining two General orders will be in substance what the report states. I will forward them to you, as fast as I can put them into form; but if you approve the Outline, be so good as to sign your approbation at the foot of the Report, which will put the whole subject in order for the record, and enable me to begin the publications.
                    Mr. Monroe left us this morning. Mr. Crowninshield has sent sailing Orders to Commodore Decatur, with a confidential instruction, as to any danger that may present itself in Europe.
                    Col. George Croghan has resigned. Shall his resignation be accepted, and another name substituted? Or shall we wait until we see the effect of his being announced in the Army Register? I am, Dr. Sir, most respectfully & faithfully Yr.
                    
                        A. J. Dallas
                    
                